Citation Nr: 1120138	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.  Service in the Republic of Vietnam is indicated by the evidence of record.  The Veteran died in February 2003.  The appellant is his surviving spouse as determined by a December 2004 administrative decision.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which denied service connection for the cause of the Veteran's death.

In February 2007, the appellant testified at a hearing held at the RO before a Decision Review Officer, a transcript of which has been associated with the claims folder. 

In May 2008, the appellant testified at a hearing held at the RO before a Veterans Law Judge, a transcript of which has been associated with the claims folder.

In an October 2008 decision, the Board remanded this issue for additional development.

In March 2010, the Board sent a letter to the appellant informing her that the VLJ before whom she had testified in May 2008 was no longer employed at the Board and advising her that she had a right to a new hearing before another VLJ that would decide her case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  That letter noted that, if she did not respond to the letter within 30 days, the Board would assume that the appellant did not want an additional hearing.  No response has been received from the appellant concerning this matter.  Accordingly, consistent with the letter, the Board assumes that the appellant does not desire an additional personal hearing before the Board.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) on an accrued basis has been raised by the record, but [has/have] not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in February 2003 as the result of liver failure due to liver cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Liver cancer was first manifested many years post service and is not shown to be otherwise related to service.

4.  The Veteran's liver cancer was a result of hepatitis C.

5.  The Veteran's Hepatitis C was incurred as the result of illegal intravenous drug abuse. 

6.  The cause of the Veteran's death was not related to his active military service.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, a letter dated in November 2008 provided notice to the Appellant regarding what information and evidence was needed to substantiate her claim of entitlement to DIC benefits based on cause of death, as well as what information and evidence must be submitted by the Appellant, what information and evidence will be obtained by VA, and the need for her to advise VA of and to submit any further evidence that was relevant to the claim.  The Appellant was also provided with Hupp correspondence as the November 2008 letter provided her with an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

The Board further notes that, in April 2008, the Appellant was provided with notice regarding disability rating and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the April 2008 and November 2008 letters, and opportunity for the Appellant to respond, the November 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service medical records and examination reports, and the death certificate.  In addition, VA has obtained a medical opinion in conjunction with her claim.

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication. 

Legal Criteria- Cause of Death

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

Hepatitis C related claims generally

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

However, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See generally, Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001). 
Factual Background and Analysis

The Appellant contends that the Veteran contracted hepatitis C while serving in Vietnam and that the hepatitis C resulted in liver cancer, which contributed to the Veteran's liver failure and ultimately his death.  The February 2003 certificate of death reflects that the cause of the Veteran's death was liver failure due to or a consequence of liver cancer.

At the time of the Veteran's death, service connection was not in effect for any disability.  

Service treatment records were entirely silent for any complaints, findings or reference to any psychiatric problems or liver problems to include hepatitis C.  However, the Veteran reported in a 1973 treatment note that he used heroin in frequent and large amounts while in Vietnam and that he had since then been taking "downers".

In a June 2000 treatment note, a private physician indicated that the Veteran had a history of IV drug use and alcohol use.  A consequence of the IV drug use was that he developed hepatitis C.

An April 2001 private treatment note reported that the Veteran had been diagnosed with hepatitis C many years ago.  He had a history of IV drug use and heavy alcohol use.  On examination, it was noted that he "probably had early cirrhosis of the liver".

A December 2002 VA treatment report noted a 16 year history of cirrhosis of the liver.

A December 2002 biopsy of the liver demonstrated poorly demonstrated carcinoma and chronic hepatitis.

At her May 2008 Board hearing, the Appellant testified that the Veteran was first diagnosed with hepatitis C in 1985.  She claimed that he began using drugs in Vietnam as he was a "sad soul".

In an October 2009 VA memorandum, the VA examiner noted that the Veteran was a radio operator during his time in Vietnam. There was no evidence of him having any injury or surgery during service.  The examiner indicated that the reason for the Veteran's death on February [redacted], 2003 was disseminated hepatoma.  The examiner could not say with certainty that the hepatoma was related to hepatitis C which was first diagnosed in 1985.  The Veteran failed interferon therapy and went on to develop a hepatoma which is liver cancer.  This was not an uncommon scenario.  He also had evidence of liver cirrhosis also as a result of his hepatitis C infection.  He did have a history of alcohol abuse but it did not contribute significantly to his terminal disease and death.  The examiner noted that the claims file indicated that the Veteran also used drugs to include heroin which he administered intravenously.  The examiner concluded that the Veteran's cause of death was hepatoma.  The hepatoma was secondary to hepatitis C.  His hepatitis C was a result of IV drug abuse.  It was clear that the Veteran did not have any other possible risk factors for hepatitis C such as blood transfusions before 1980 or surgery or needle sticks by being a nurse, doctor or dentist.  Being a radio operator made it practically unlikely to have exposure to hepatitis C, especially in view of the positive history of heroin abuse.  The examiner also clarified that he was not aware of any direct relationship between Agent Orange exposure and hepatitis C.  Hepatitis C was an infectious transmitted and there were certain risk factors for hepatitis C, none of which were Agent Orange.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted above, the Board observes that there is no indication of diagnoses, treatments or symptoms of hepatitis C, liver cancer or a liver disorder manifested in service or for many years thereafter.  

The October 2009 VA physician concluded that the Veteran's cause of death was hepatoma which was secondary to hepatitis C which was a result of IV drug abuse.  While the February 1973 service treatment record notes that the Veteran used heroin (an IV drug) during his service in Vietnam, the Board notes that even if the Veteran incurred hepatitis C through the use of illegal drugs during service, it will not be deemed in the line of duty.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).  As noted above, the law specifically prohibits compensation for disability due to alcohol and drug abuse.  Notably, there is no competent (medical) evidence that links his hepatitis C disability to risk factors in service other than illicit drug or alcohol abuse.  

Rather, the only competent evidence of record is the October 2009 VA physician who concluded in his opinion that the Veteran's hepatitis C, which was contracted due to IV drug use, resulted in the Veteran's demise.  In making this conclusion, the examiner also noted that the Veteran did not have any other possible risk factors for hepatitis C aside from his heroin use.

Further, there was no indication in the medical records that the Veteran's death was substantially or materially caused by a disability incurred in or aggravated by service aside from the hepatitis C.

The Board parenthetically notes that the Veteran served in the Republic of Vietnam during a presumptive period and is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hepatitis C is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service connection for hepatitis C based on the Veteran's presumed herbicide exposure is not warranted.

Finally, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the Appellant and her representative have argued that the Veteran's hepatitis C contributed to his death.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan , supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Appellant is not competent to render a medical opinion that links the Veteran's hepatitis C to an event that was not willful misconduct (IV drug use).  That is a medical determination which the Veteran is not qualified to make.  The Board finds that Appellant's testimony as to medical nexus has no weight, particularly in comparison with an opinion from a medical professional.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted, the October 2009 VA examiner opinion weighs against the claim as it indicates that the hepatitis C was due to drug use.  The VA examiner in October 2009 was provided the claims file and reviewed it as evidenced by the examiner's references to service records.  The Veteran's history of drug abuse was noted and he unequivocally concluded that IV drug abuse was the most likely source of hepatitis.  The Board finds that this opinion is adequate for rating purposes.  The VA opinion is fully consistent with and supported by the other evidence of record such as prior treatment records also indicate that hepatitis was associated with heroin use.  In this case, there is no medical opinion of record showing a relationship between any hepatitis C and the Veteran's military service that did not involve illicit drug use.  

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter.  There is a lack of evidence of pathology or treatment in proximity to service or within years of separation.  Furthermore, the preponderance of the evidence is against a finding that the Veteran had liver cancer during service or that the cause of the Veteran's death was otherwise related to service, to not include a pathology that resulted from willful misconduct.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107. 

ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


